972 F.2d 1337
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Juan CASTILLO, a/k/a;  Luis Hong Rojas, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 90-55718.
United States Court of Appeals, Ninth Circuit.
Submitted July 27, 1992.*Decided Aug. 3, 1992.

Before EUGENE A. WRIGHT, FARRIS and BEEZER, Circuit Judges.


1
MEMORANDUM**


2
Castillo appeals the denial of his § 2255 motion to vacate his sentence following his conviction for possession with intent to distribute cocaine and being an alien in possession of a firearm.   On direct appeal, this court affirmed.   United States v. Castillo, 866 F.2d 1071 (9th Cir.1988).


3
Castillo argues that he was denied effective assistance of counsel at trial because his attorney did not call his co-defendant and his girlfriend as witnesses.   He is unable to demonstrate with reasonable probability that had these witnesses been called the result of his trial would have been different.   Strickland v. Washington, 466 U.S. 668, reh'g denied, 467 U.S. 1267 (1984);   United States v. Harden, 846 F.2d 1229, 1231 (9th Cir.), cert. denied, 488 U.S. 910 (1988).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3